Title: To John Adams from Anonymous, 17 May 1799
From: Anonymous
To: Adams, John



Sir
Baltimore May 17th. 1799

It is generally consdred in this City that you are a party-man; Which is the most Base and Horrid character a man in Your station of Life possibly can possess. Certain it is that every person has some Bad qualities; and in persons that holds  any office of State are certainly and allways sounded by the citizens of the  states. Some consider you as (and you are most generally Considerd as) more attached to the Brittish who are fully as bad as the French and what an Odious thing is it to me to think that the ruler of my country is a party man. But god grant it may not be so but only true to the  United Sates of Aamerica. I am Sir. the son of and Old Colonel who died in the defence of his contry in the Late war; and an officer in the fifth regiment of Maryland   militia at present. Please publish an answer in the public papers in defence of your the honored state in which you stand
God grant peace & Long Life to you & all good men

I am a friend to all / cizens of the U.S. and good Americans